us-qpumi j.vu^.mn'Mmmn-z^!':   * 1"Krt"'-«^B5534T'U^ll 'U^L.-JWiJ5te i^"*)"^
                                                                                    OFFICIAL BUSINESS
                                                                                    STATE OF TEXAS
                                                                                    PENALTY FOR
                                                                                                             02 1M        $
         P.O. BOX 12308, CAPITOL STATION                                            PRIVATE USE              0004279596     FEB 10 2015
                                                                                                             MAILED FROM ZIP CODE 78 701
                 AUSTIN, TEXAS 78711
                                                                               RE: WR-82,307-02
                                                                               JEREMY ALGANON WILLIAMS
                                                                                         JNII-TDC# 1920504